Citation Nr: 1529761	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-49 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury, with residual headaches.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a right leg injury.

8.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder.

9.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2015, the RO issued a rating decision which denied an increased evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), and denied entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  In June 2015, the Veteran filed a notice of disagreement contesting these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board's decision below has granted service connection for tinnitus.  The remaining issues are addressed in the Remand portion of the decision below.

FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he developed tinnitus secondary to his inservice noise exposure.  Specifically, he reported inservice exposure to weapons and artillery fire while serving with the HHT, 2nd Squadron, 11th Armored Cavalry Regiment in Germany.  A review of the record establishes that the Veteran was exposed to acoustic trauma during his military service.  

At his November 2014 hearing before the Board, the Veteran testified that he first started to experience ringing in his ears during his military service, and that it has continued and progressed in severity since. 

In support of the Veteran's claim is an August 2010 private medical opinion letter from W.L, M.D.  In the letter, Dr. L. opines that the Veteran's tinnitus is secondary to his inservice artillery exposure.

A May 2009 VA audiological examination concluded with a diagnosis of bilateral tinnitus of unknown etiology.  The VA examiner noted that the etiology of the tinnitus could not be resolved without resort to mere speculation.  Accordingly, this evidence is not probative.

The Veteran statements that his tinnitus began in service are competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  Moreover, the Board finds that these statements credible. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking service connection for traumatic brain injury; with residual headaches; vertigo, claimed as dizziness and loss of balance; hyperopia, claimed as blurred vision; left and right knee disabilities; and a right leg injury.  The Veteran is also seeking an increased evaluation for PTSD, and entitlement to TDIU.

A.  Traumatic Brain Injury, with Residual Headaches; and Vertigo

In May 2009, the Veteran was provided with a VA examination for traumatic brain injuries.  The examination report noted the Veteran's history of injuries incurred falling down a stairwell in October 1975, including alveolar fractures and a possible skull fracture, which was later shown to be negative.  Following a physical examination of the Veteran, the report concluded with a diagnosis of traumatic injury, with alveolar dental fractures.  However, later in the same examination report, the examiner stated, "I am unable to say without resorting to mere speculation whether the Veteran had a traumatic brain injury."  In support of this opinion, the examiner noted that the documentation in the Veteran's service treatment records does not really answer the question, and the verbal history from the Veteran is inaccurate in some regards.

A medical opinion letter, dated in February 2011, was received from W. L., M.D.  In the letter, Dr. L. opined that the Veteran's current chronic headaches were related to his inservice motor vehicle accident in December 1975.  No supporting rationale for this opinion was provided.

Under these circumstances, the Board finds the current medical evidence of record to be inadequate.  Accordingly, a new examination is required to determine whether the Veteran currently has residuals of an inservice traumatic brain injury, including headaches and vertigo. 

B.  Eye Disorder 

The Veteran is seeking service connection for an eye disorder, claimed as blurred vision.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In May 2009, the Veteran underwent a VA eye examination.  The examination report concluded with a diagnosis of refractive error, physiologic.  No medical opinion was provided as to whether this disorder had been subjected to a superimposed disease or injury creating additional disability, such as the Veteran's inservice injuries from a motor vehicle accident or falling down stairs, which resulted in a laceration above the right eye.

Under these circumstances, the RO must obtain a supplemental medical opinion addressing whether the Veteran's claimed inservice traumatic brain injury resulted in additional eye disability.

C.  Bilateral Knee Disorders and Right Leg Injury

The Veteran is seeking service connection for bilateral knee disorders and for a right leg disorder.  

A review of the Veteran's service treatment records document his having been injured in a motor vehicle accident on December 6, 1975.  The Veteran's service treatment reports reflect that a deer jumped out in front of his vehicle, which subsequently overturned trying to avoid the collision.  The reports further show that the Veteran was treated for an abrasion to his right leg caused by windshield glass.

A February 2011 medical opinion letter from W. L., M.D., noted that the Veteran had degenerative joint disease in his knees.  Dr. L. further opined that this disorder was due to the Veteran's inservice motor vehicle accident on December 6, 1975.  No rationale was provided in support of this opinion.

Under these circumstances, the Board concludes that the RO must schedule the Veteran for an examination to identify all current disabilities of his bilateral knees and right leg found; and for each disability identify, obtain a medical opinion addressing whether it was related to his military service.

D.  PTSD and TDIU rating claims

The RO's May 2015 rating decision denied an increased evaluation in excess of 70 percent for PTSD, and denied entitlement to TDIU.  In June 2015, the Veteran filed a timely notice of disagreement contesting both of these issues.  As the RO has not yet issued a statement of the case addressing these issues, the Board must remand them for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of both issues.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Service connection for PTSD was originally established in the April 2010 RO rating decision on appeal.  Although the Veteran filed a notice of disagreement contesting the initial evaluation assigned to his PTSD, he did not subsequently perfect an appeal of the initial rating. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical care providers who have treated him for his traumatic brain injury, with residual headaches; vertigo, claimed as dizziness and loss of balance; hyperopia, claimed as blurred vision; left and right knee disabilities; and right leg injury, during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must request that Dr. L. provide the medical bases, as well as supporting documentation, for his opinion that the Veteran's degenerative joint disease in his knees were due to the Veteran's inservice motor vehicle accident on December 6, 1975.  Dr. L. must also provide the medical bases, as well as supporting documentation, for his opinion, that the Veteran's chronic headaches were related to his inservice motor vehicle accident in December 1975.  Additionally, Dr. L. must provide all pertinent examination and treatment records not already obtained regarding the Veteran and those records must be associated with the evidence of record.

3.  After completion of the foregoing, the Veteran must be afforded the appropriate examination for traumatic brain injury.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that it has been reviewed.

All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished.  The examination report must include a detailed account of all traumatic brain injury/head injury pathology found to be present.  The examiner must state whether there is any residual of an in-service head injury present, including specific consideration of the Veteran's current complaints of headaches, vertigo, and hyperopia.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must also be afforded the appropriate examination to identify all current eye disabilities; and then provide an opinion addressing whether each identified eye disability is related to the Veteran's military service.  The examiner must also indicate whether each identified eye disability is a congenital or developmental defect, such as refractive error of the eyes; and if so, provide an opinion as to whether the identified disability was subjected to a superimposed disease or injury which created additional disability during the Veteran's military service, including his motor vehicle accident in December 1975 and his fall down a stairwell in October 1976.

The Veteran's claims file must be made available to the examiner, and the examiner must specify in the examination report that it has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests and evaluation are to be accomplished.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

5.  The Veteran must also be afforded the appropriate examination to identify all current disabilities of the left knee, right knee, and right leg; and then provide an opinion addressing whether each identified disability is related to the Veteran's military service.  The Veteran's claims file must be made available to the examiner, and the examiner must specify in the examination report that it has been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must identify all current disabilities of the left knee, right knee, and right leg found; and for each disability identified, the examiner must state whether it was caused or aggravated by the Veteran's military service, or any incident therein, including his motor vehicle accident in December 1975 and his fall down a stairwell in October 1976.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of that claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

8.  Following the above, a statement of the case must be issued and the Veteran must be notified of his appellate rights on the issues of entitlement to an increased evaluation for PTSD; and entitlement to TDIU.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over either of these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of any of these issues, it must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


